that he be afforded the opportunity to file a successive habeas corpus
petition. The district court dismissed appellant's complaint for failure to
state a claim upon which relief can be granted, see NRCP 12(b)(5), and this
appeal followed.'
             "A district court order granting an NRCP 12(b)(5) motion to
dismiss is subject to rigorous appellate review."     Sanchez v. Wal-Mart
Stores, Inc., 125 Nev. 818, 823, 221 P.3d 1276, 1280 (2009). In reviewing
the dismissal order, "[t]his court presumes all factual allegations in the
complaint are true and draws all inferences in favor of the plaintiff.
Dismissal is appropriate when it appears beyond a doubt that the plaintiff
could prove no set of facts, which, if true, would entitle the plaintiff to
relief." Stubbs v. Strickland, 129 Nev. „ 297 P.3d 326, 329 (2013)
(quotation and citations omitted).
             A review of appellant's complaint demonstrates that dismissal
was proper. Appellant is seeking permission to file another habeas corpus
petition, even though his previous petition was denied (and affirmed on
appeal) on the ground that it was untimely. Presuming, as we must, that
the factual allegations in appellant's complaint are true, these allegations
do not provide a basis for ignoring NRS 34.726(1)'s timing restrictions and
allowing appellant to file another habeas corpus petition. NRS 34.810(2)




      1 To the extent that appellant's complaint requested permanent
injunctive relief, the district court was within its discretion to deny this
request. Chateau Vegas Wine, Inc. v. S. Wine & Spirits of Am., Inc., 127
Nev. „ 265 P.3d 680, 684 (2011) (reviewing such denials for an
abuse of discretion).




                                     2
                and (3). Because appellant is not entitled to the relief that he seeks,
                dismissal of his complaint was proper, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                            DC)(4-1 Aef
                                                           --                         J.
                                                                Douglas


                                                                                      J.
                                                                Saitta




                cc:   Hon. Allan R. Earl, District Judge
                      Ross Eric Barton
                      Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A